

115 HRES 919 IH: Recognizing the national debt as a threat to national security.
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 919IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Biggs (for himself, Mr. Meadows, Mr. Gosar, Mr. Budd, Mr. Duncan of South Carolina, Mr. Blum, Mr. Brat, Mr. Buck, Mr. Jordan, Mr. Garrett, Mr. Weber of Texas, Mr. Norman, Mr. Johnson of Louisiana, Mr. Harris, Mr. Brooks of Alabama, Mrs. Lesko, Mr. Yoho, Mr. Sanford, Mr. Curtis, Mr. Perry, Mr. Jones, Mrs. Black, Mr. Schweikert, Mr. Rokita, Mr. Posey, Mr. Smucker, Mr. Webster of Florida, Mr. Gibbs, Mr. Marshall, Mr. Zeldin, Mr. Smith of Texas, Mr. Grothman, Mr. Walker, Mr. Newhouse, and Mr. DeSantis) submitted the following resolution; which was referred to the Committee on the Budget, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the national debt as a threat to national security.
	
 Whereas, on June 5, 2018, the current total public debt outstanding was more than $21 trillion, resulting in a total interest expense of more than $283 billion for fiscal year 2018;
 Whereas, on May 31, 2018, the total public debt as a percentage of gross domestic product was 106 percent;
 Whereas the last balanced Federal budget was signed into law in 1997; Whereas, in fiscal year 2017, Federal tax receipts totaled $3,315 billion, but Federal outlays totaled $3,981 billion, leaving the Federal Government with a one-year deficit of $666 billion;
 Whereas every year since the last balanced budget was signed in 1997, Congress has failed to reduce Federal spending and has continued to rely on raising the debt ceiling;
 Whereas Congress failed to pass a balanced budget in the 2018 Consolidated Appropriations Act and failed to restore regular order to the legislative process by not allowing Members of Congress to offer and debate amendments;
 Whereas regular order permits Congress to separately debate and adopt all appropriations bills in a timely fashion and facilitates congressional oversight of Federal spending;
 Whereas the Social Security and Medicare boards of trustees project that the Hospital Insurance Trust Fund will be depleted in 2026;
 Whereas the Social Security and Medicare boards of trustees project that the Old-Age and Survivors Insurance Trust Fund and Disability Insurance Trust Fund will be depleted in 2034;
 Whereas, on August 5, 2011, the United States credit rating was reduced by Standard and Poor’s from AAA to AA+ and has remained at that level, and without a targeted effort to balance our budget our credit rating will surely continue to fall;
 Whereas President Donald Trump’s National Security Strategy highlights the need to reduce the debt through fiscal responsibility;
 Whereas, on April 12, 2018, Secretary of Defense James Mattis warned, any nation that can’t keep its fiscal house in order eventually cannot maintain its military power; Whereas, on March 6, 2018, Director of National Intelligence Dan Coats warned, Our continued plunge into debt is unsustainable and represents a dire future threat to our economy and to our national security;
 Whereas, on November 15, 2017, former Secretaries of Defense Leon Panetta, Ash Carter, and Chuck Hagel warned, Increase in the debt will, in the absence of a comprehensive budget that addresses both entitlements and revenues force even deeper reductions in our national security capabilities; and
 Whereas, on September 22, 2011, former Chairman of the Joint Chiefs of Staff Michael Mullen warned, I believe the single, biggest threat to our national security is debt: Now, therefore, be it  That the House of Representatives—
 (1)recognizes that the national debt is a threat to our national security; (2)realizes deficits are unsustainable, irresponsible, and dangerous;
 (3)commits to restoring regular order in the appropriations process; and (4)commits to addressing our Nation’s fiscal crisis immediately by passing a balanced budget.
			